Citation Nr: 0335952	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946 in the U.S. Navy.  He received the European, 
Pacific, and America Theater Ribbons for his service during 
WWII.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Tiger Team at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Tiger Team handled and processed the 
case for the RO in Huntington, West Virginia, at the 
direction of the Secretary of VA.


REMAND

On April 11, 2003, the veteran had a hearing in Washington, 
D.C., before the undersigned Veterans Law Judge (VLJ) of the 
Board.  And during his hearing, he testified that he recently 
had received VA treatment for his complaints of bilateral 
hand pain, and that the VA examiner indicated the current 
pain may be a residual of a cold weather injury sustained in 
service.  VA has a duty to request all available and relevant 
records from federal agencies, including these mentioned, 
particularly since they may provide a nexus to service.  See 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  

Additionally, the veteran does not appear to have been 
informed of his duties and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), or of VA's duties, or of who 
is responsible for which specific development.  See 
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

The only mention of the VCAA was in the September 2002 
Statement of the Case (SOC).  But even that does not provide 
sufficient information concerning what specific evidence the 
veteran is responsible for obtaining and submitting and 
what specific evidence VA will obtain for him.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  So this 
procedural due process defect needs to be corrected, 
especially insofar as 38 U.S.C.A. § 5103(b)(1) is concerned.

This additional development is particularly important because 
in a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify notice could be potentially 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response, and who do not understand that they 
still could respond within the remainder of the one year 
period.  Thus, since this case is being remanded for other 
reasons, the RO should take this opportunity to inform the 
veteran that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Obtain the veteran's clinical 
treatment records from the VA Medical 
Center (VAMC) in Clarksburg from April 
11, 2002, to the present; associate them 
with the other evidence in his claims 
file.  This includes, but is not limited 
to, a statement from the veteran's 
treating physician to corroborate the 
veteran's allegation that his current 
bilateral hand pain is a residual of a 
cold weather injury sustained while on 
active duty in the military.

2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

3.  Then readjudicate the claim based on 
any additional evidence obtained.  If the 
claim remains denied, send the veteran 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




